PER CURIAM.
Petitioner Scottsdale Insurance Company, in this request for a writ of certiorari, contends that the trial court has departed from the essential requirements of law causing material harm not remediable on appeal by overruling objections to respondent’s request for petitioner’s entire investigative file of the underlying accident claim in this third party bad faith claim. We deny the petition insofar as it concerns documents, investigative files or claims manuals prepared or generated by petitioner relating to the initial claim up until the consent judgment. See Aaron v. Allstate Ins. Co., 559 So.2d 275 (Fla. 4th DCA), rev. denied, 569 So.2d 1278 (Fla.1990); Stone v. Travelers Ins. Co., 326 So.2d 241 (Fla.3d DCA 1976). We grant the petition insofar as the order requires petitioner to produce claims handling manuals which may have gone into effect after the date of judgment of the underlying claim. See Stone.
GLICKSTEIN, C.J., and HERSEY and WARNER, JJ., concur.